IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL HUNTER, AN INDIVIDUAL,                         No. 70160
                 Appellant,
                 vs.
                 JARED WEISS, AN INDIVIDUAL,
                 Respondent.
                                                                             FILED
                                                                             MAY 1 8 2016
                                                                            TRACE K. LINDEMAN
                                                                         CLERK21F SUPREME COURT

                                                                        BY   -   22--
                                                                                  -         12Sr--
                                                                                 DEPUTY CLERK



                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on April 14, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEMAN

                                                            By:


                 cc: Michael Hunter
                      Harry Paul Marquis



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (C0-1947